DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extrapolated line extending collinear with the first substantially linear sidewall is, at the top surface of the semiconductor substrate, disposed distal an outer surface of the spacer element by a first distance in a direction parallel the top surface of the semiconductor substrate and away from the gate stack (Re claim 21); the first substantially linear edge of the upper portion of the recess includes an edge segment, wherein an imaginary line extending collinear with the edge segment is at the top surface of the semiconductor substrate disposed between an outer edge of the first spacer and an outer edge of the second spacer (Re claim 29) and the vertical imaginary line passing through an outermost point on the first spacer is collinear with a vertical imaginary line passing through an edge of the recess (Re claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 21, the phrase “ wherein an extrapolated line extending collinear with the first substantially linear sidewall is, at the top surface of the semiconductor substrate, disposed distal an outer surface of the spacer element by a first distance in a direction parallel the top surface of the semiconductor substrate and away from the gate stack” was not described in the original specification.
Re claim 29, the phrase “wherein an imaginary line extending collinear with the edge segment is at the top surface of the semiconductor substrate disposed between an outer edge of the first spacer and an outer edge of the second spacer” was not described in the original specification.
Re claim 36, the phrase “wherein a vertical imaginary line passing through an outermost point on the first spacer is collinear with a vertical imaginary line passing through an edge of the recess” was not described in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 21, the phrase “ wherein an extrapolated line extending collinear with the first substantially linear sidewall is, at the top surface of the semiconductor substrate, disposed distal an outer surface of the spacer element by a first distance in a direction parallel the top surface of the semiconductor substrate and away from the gate stack” is unclear and indefinite and it also doesn’t positively recite the active structure of the device.
Re claim 29, the phrase “wherein an imaginary line extending collinear with the edge segment is at the top surface of the semiconductor substrate disposed between an outer edge of the first spacer and an outer edge of the second spacer” is unclear and indefinite and it also doesn’t positively recite the active structure of the device.
Re claim 36, the phrase “wherein a vertical imaginary line passing through an outermost point on the first spacer is collinear with a vertical imaginary line passing through an edge of the recess” is unclear and indefinite and it also doesn’t positively recite the active structure of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/             Primary Examiner, Art Unit 2893